Judgment, Supreme Court, New York County (Jeffrey M. Atlas, J.), rendered November 18, 2004, convicting defendant, after a nonjury trial, of reckless endangerment in the first degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
The verdict was based on legally sufficient evidence. Defendant engaged in conduct that created the obvious danger of a major gas explosion in an occupied apartment building. The court properly found that this conduct satisfied the elements of first-degree reckless endangerment (see Penal Law § 120.25; People v Register, 60 NY2d 270 [1983]). Reckless endangerment does not require a showing of extreme wickedness or abject moral deficiency on the part of the perpetrator (see eg. People v Narimanbekov, 258 AD2d 417 [1999]). Concur—Buckley, P.J., Friedman, Sullivan and Nardelli, JJ.